Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 30, 1995, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was employed as a sales clerk at a retail store until he was discharged after leaving work early and refusing to respond to his supervisor’s questions as to why he was leaving before the end of his shift. The Unemployment Insurance Appeal Board ruled that claimant was disqualified from receiving unemployment insurance benefits because he had been terminated due to misconduct. We affirm. The refusal to adhere to reasonable work hours constitutes disqualifying misconduct (see generally, Matter of Cassaro [Sweeney], 221 AD2d 790). The Board’s decision disqualifying claimant from receiving benefits is supported by substantial evidence in the record and will not be disturbed.
Crew III, J. P., White, Casey, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.